Citation Nr: 1000002	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
subsequently transferred to the Reno, Nevada RO.

The Veteran testified at a travel Board hearing in March 
2009.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.  It was also agreed at the hearing that the record 
would be held open for 60 days for the Veteran to submit 
additional evidence; however, no additional evidence has been 
received from either the Veteran or her representative.


FINDING OF FACT

The Veteran does not currently have PTSD due to an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
Veteran was provided a PTD personal assault form in April 
1998.  VA notified the Veteran in August 2001, March 2004 and 
June 2006 of the information and evidence needed to 
substantiate and complete the claim for service connection 
for PTSD, including based on personal assault.  The RO 
provided notice of how disability ratings and effective dates 
are determined in June 2006.  The claim was readjudicated in 
a November 2007 supplemental statement of the case. 
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  In this regard, the Board notes that to the extent 
possible the RO obtained additional treatment records to 
which the Veteran alluded at her hearing.  Furthermore, 
solicitation of a medical opinion is not necessary in 
connection with the claim for service connection for PTSD 
because no confirmed stressor in service has been established 
to support a diagnosis of PTSD.  See 38 C.F.R. § 
3.159(c)(4)(A); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  VA has substantially complied with the notice and 
assistance requirements; and the appellant is not prejudiced 
by a decision on the claim at this time.  
 
Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the Veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Veteran does not assert, and her service records do not 
show, that she participated in combat.  The Board therefore 
finds that the Veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

The Veteran asserts that she has PTSD as a result of sexual 
assault.  In Patton v. West, 12 Vet. App. 272 (1999), the 
Court emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post- 
service examination of the Veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.   Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the Manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides the following:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In a November 1999 statement, the Veteran reported that in 
1976 or 1977, she was raped by an officer while in service 
stationed at the Memphis Naval Support Activity in 
Millington, Tennessee.  She asserted that after going out to 
dinner, they returned to his apartment, drank alcohol and 
smoked marijuana.  He then forced her to have sex, and warned 
her not to report it.  She claimed that afterward her 
military performance declined.

The Veteran's service treatment records are unremarkable for 
any express indication of complaints of or treatment for 
sexual assault.  In April 1977, the Veteran requested a 
change in her duty station because she felt that all she did 
was "serve coffee."  Further discussion revealed that she 
planned to be married in the near future to her boyfriend who 
was a civilian.  Mental status evaluation revealed that she 
was angry, demanding and manipulative.  The impression was 
immature personality with numerous hysterical features.  It 
was recommended that the Veteran be given a more demanding 
work assignment, if she could handle it.  It was indicated 
that the goal of the Veteran was separation from service.  In 
October 1977, the Veteran was seen with complaints of 
increased depression and a desire for early discharge.  It 
was noted that the Veteran was to be separated from the Navy 
in January 1977 due to pregnancy.  In December 1977, when 
completing a medical history questionnaire in anticipation of 
separating from the military, the Veteran expressly denied 
experiencing depression, difficulty sleeping, nervous 
trouble, loss of memory, or excessive worry.  The 
contemporaneous report of medical examination completed in 
December 1977 shows that a psychiatric evaluation was normal.  

Prior to filing her claim for compensation benefits, the 
Veteran was hospitalized in March 1998 at a VA facility.  The 
hospital summary reveals that she had an extensive history of 
drug and alcohol abuse, a chaotic lifestyle, and legal 
difficulties.  She reported that she suffered from emotional 
and physical abuse from her sister, that she was hyperactive 
and anxious as a child, that she started drinking and using 
illegal drugs as a young teenager, and that she left home at 
the age of 13..  Nowhere in the history did she refer to any 
traumatic events in service.  However, she did report being 
raped on two occasions by her brother-in-law.  The Veteran 
was diagnosed has having Methamphetamine dependence, alcohol 
dependence, cannabis abuse and substance induced mood and 
psychotic disorder.

In a May 2004 statement, a VA physician reported seeing the 
Veteran since December 2001 for treatment of various 
disorders, including PTSD, Bipolar disorder, Methamphetamine 
abuse, in partial remission and Borderline Personality 
traits.  The physician stated that she reviewed the Veteran's 
medical history as well as her medical chart.  She noted that 
the Veteran was raped while serving in the Navy at the age of 
19 and that she experiences symptoms of PTSD.   

In a September 2004 Form 646 completed by the Veteran's 
representative, it was noted that the officer's name in 
question was either [redacted] or [redacted].  The Veteran could not 
remember his last name.  The representative reported that the 
Veteran was assigned to a temporary job as a receptionist and 
that Navy officers regularly passed by her desk on the way to 
their offices.  Among these officers, was the officer in 
question who tried on several occasions to persuade the 
Veteran to go on a date with him.  She finally agreed to go 
out to dinner; however, he took her to his apartment and 
repeatedly raped her.  The Veteran reported that she was too 
fearful to report the crime.  She indicated that she asked to 
be transferred and that she ultimately got married and became 
pregnant in order to assure her release from the Navy.        

VA outpatient treatment reports dated from 2001 to 2007 
indicate diagnoses of PTSD, bipolar disorder, depression, 
personality disorder and a history of polysubstance abuse.  
The Veteran reported a history of sexual abuse by her 
brother-in-law when she was a teenager; abuse by a commander 
in service; and a rape while living in Reno.

At a March 2009 Board hearing, the Veteran reiterated that 
she was raped during service by a commander by the name of 
[redacted] or [redacted].  She did not provide any further pertinent 
details than previously of record.  She submitted copies of 
her service personnel records at the hearing.  It was noted 
that she had reported receiving counseling from a social 
worker for PTSD and depression in 1987 and that another 
request for those records should be made.  She further 
indicated that she was receiving disability payments from the 
Social Security Administration.  It was also indicated that 
there were outstanding VA medical treatment.  The RO was 
requested to obtain those records.      

An April 2001 decision by the Social Security Administration 
(SSA) found the Veteran disabled since May 2000 due to 
affective (mood) disorder.

Additional VA Medical records dated from 1997 to 2000 and 
from 2007 to 2009 were received.  The records reveal 
treatment for various psychiatric disorders including 
depression, anxiety, polysubstance abuse and for PTSD.  The 
Veteran reported being raped in service and that she has been 
"struggling" since discharge.  
 
In an October 2009 document, the RO indicated that the 
Veteran had previously submitted an authorization (VA Form 
21-4142) to obtain treatment records from the social worker; 
however, the Veteran did not provide a complete mailing 
address.  An October 2009 letter was sent to the Veteran 
requesting that she provide a complete mailing address so 
that another request could be mailed out but the Veteran did 
not respond.  

In the instant case, the Veteran has asserted, including 
sworn testimony before the undersigned, that she is entitled 
to service connection for PTSD because she has developed this 
condition as a direct result of the in-service rape.  
However, a review of the service treatment records and post 
service medical evidence does not reveal any reliable 
evidence which might substantiate her assertion in this 
regard.  

Although the service treatment records document the Veteran's 
request to be transferred and desire for an early discharge 
from service, there is no indication that the Veteran was 
sexually assaulted in service.  Clinical evaluation at the 
time of the Veteran's request for transfer indicated an 
immature personality and a mere desire to be discharged from 
service.  In October 1977, the Veteran was again noted to 
desire an early discharge from service.  There was no 
indication of sexual assault or other changes in her 
behavior.  Prior to discharge, psychiatric evaluation of the 
Veteran conducted in December 1977 was normal, and the 
Veteran indicated on her December 1977 report of medical 
history as never having or had nervous trouble of any sort, 
depression, or excessive worry. 

The earliest post-service medical evidence of record is the 
March 1998 VA hospital report in which the Veteran reported 
being raped two times by her older sister's husband.  There 
was no mention of her alleged rape in service.  In fact, the 
VA medical records indicate that the veteran reported the in-
service rape in 2001 (after she submitted her claim for 
service connection in 1998).  The Veteran alleged that she 
received treatment from a social worker in 1987 for PTSD and 
depression but she did not provide a complete mailing address 
to obtain such records.  Furthermore, there are no lay 
statements or third party records whereby the Veteran's 
complaints could be verified.  After carefully considering 
all the evidence of record, with special attention to the 
Veteran's hearing testimony, the Board finds that her account 
of having been raped in service is simply not credible.  In 
other words, there is no credible supporting evidence to 
corroborate her alleged in-service stressor.

In this regard, it is noted that the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's credibility is 
substantially undermined by the fact that she did not claim 
to have been raped in service until well after she filed her 
claim for compensation benefits.  At the same time, a 
longitudinal review of the entire record reveals that her 
life, both before and after service, has been undeniably 
chaotic, replete with a history of drug, alcohol, physical 
and sexual abuse, including multiple rapes, dating back to 
childhood.  While she asserts that the onset of psychiatric 
symptoms is linked to the alleged in-service rape, such is 
simply not supported by the record.  Further, the Board, 
which had the opportunity to observe the Veteran's demeanor 
at the time of the hearing, finds that her testimony was not 
credible.

As previously indicated, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although the medical evidence of record reflects a 
current diagnosis of PTSD, as well a May 2004 VA medical 
statement attributing the Veteran's PTSD to her in-service 
sexual assault, the current diagnosis is based on the 
unverified stressor event claimed by the Veteran.  The fact 
that the May 2004 medical opinion relies only on an 
allegation of rape in service, and ignores other potential 
stressors, such as the claimed rapes by her brother-in-law 
during her childhood, significantly diminishes its probative 
weight.  As such, because the diagnosis rests on a stressor 
which cannot be verified, it fails to satisfy the criteria 
noted above for a valid PTSD diagnosis for VA purposes.  See 
38 C.F.R. § 3.304(f).  The determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (credibility is determined by the fact finder).

The Board has considered the Veteran's assertions that her 
claimed condition of PTSD is attributable to service.  
However, as a lay person without the appropriate medical 
training and expertise, she simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As such, the Board finds the Veteran's in-service stressor 
has not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


